Exhibit 10.6

Execution Version

AMENDMENT NO. 1 TO THE SECONDMENT AND LOGISTICS SERVICES AGREEMENT

THIS AMENDMENT NO. 1 TO THE SECONDMENT AND LOGISTICS SERVICES AGREEMENT (this
“Amendment”), dated as of December 2, 2014, is made and entered into by and
among Tesoro Companies, Inc., a Delaware corporation (“TCI”), Tesoro Refining &
Marketing Company LLC, a Delaware limited liability company (“TRMC”), Tesoro
Alaska Company LLC, a Delaware limited liability company (“TAC” and, together
with TCI and TRMC, the “Tesoro Group”), Tesoro Logistics GP, LLC, a Delaware
limited liability company (the “General Partner”), Tesoro Logistics Operations
LLC, a Delaware limited liability company (“TLO”), Tesoro Logistics Pipelines
LLC, a Delaware limited liability company (“TLP”), Tesoro High Plains Pipeline
Company LLC, a Delaware limited liability company (“THPPC”), Tesoro Logistics
Northwest Pipeline LLC, a Delaware limited liability company (“TLNP”), and
Tesoro Alaska Pipeline Company LLC, a Delaware limited liability company (“TAPC”
and together with the General Partner, TLO, TLP, THPPC and TLNP, the “Logistics
Group”), QEP Field Services, LLC, a Delaware limited liability company
(“QEPFS”), QEP Midstream Partners GP, LLC, a Delaware limited liability company
(“QEPM GP”), QEP Midstream Partners Operating, LLC, a Delaware limited liability
company (“QEPM OpCo”), QEPM Gathering I, LLC, a Delaware limited liability
company (“QEPM Gathering”), Rendezvous Pipeline Company, LLC, a Colorado limited
liability company (“Rendezvous”) and Green River Processing, LLC, a Delaware
limited liability company (“GRP” and together with QEPFS, QEPM GP, QEPM OpCo,
QEPM Gathering and Rendezvous, the “QEP Group”). Each signatory hereto is
referred to herein as a “Party” and collectively as the “Parties.”.

RECITALS:

WHEREAS, on July 1, 2014, certain of the Parties entered into that certain
Secondment and Logistics Services Agreement (the “Secondment Agreement”)
pursuant to which the Tesoro Group agreed to provide to the Logistics Group
certain services necessary to operate, manage, maintain and report the operating
results of the Logistics Group’s assets, including gathering pipelines,
transportation pipelines, storage tanks, trucks, truck racks, terminal
facilities, offices and related equipment, real estate and other assets or
portions thereof of the Logistics Group;

WHEREAS, as of the date hereof, pursuant to that certain Membership Interest
Purchase Agreement, dated October 19, 2014 (the “MIPA”), between QEP Field
Services Company, LLC, a Delaware corporation, and Tesoro Logistics LP, a
Delaware limited partnership (“TLLP”), TLLP acquired the membership interests of
QEPFS, which entity directly or indirectly holds the equity interests of the QEP
Group (other than itself);

WHEREAS, the Parties desire to amend the Secondment Agreement to add the
entities acquired pursuant to the MIPA as parties to the Secondment Agreement.

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties hereby
agree as follows:

1. AMENDMENTS

Each member of the QEP Group is made a party for all purposes to the Secondment
Agreement, and shall hereafter be a “Party” and a member of the “Logistics
Group” (each as defined in the Secondment Agreement).



--------------------------------------------------------------------------------

2. MISCELLANEOUS

(a) Other than as set forth above, the Secondment Agreement shall remain in full
force and effect as written.

(b) Except as otherwise provided herein, all costs and expenses (including legal
and financial advisory fees and expenses) incurred in connection with, or in
anticipation of, this Amendment and the transactions contemplated hereby shall
be paid by the Party incurring such expenses.

(c) This Amendment and the legal relations between the Parties shall be governed
by and construed in accordance with Section 13(d) of the Secondment Agreement.

(d) This Amendment constitutes the entire agreement between the Parties
pertaining to the subject matter hereof, and supersedes all prior agreements,
understandings, negotiations and discussions, whether oral or written, of the
Parties pertaining to the subject matter hereof.

(e) This Amendment may be executed in counterparts, each of which shall be
deemed an original instrument, but all such counterparts together shall
constitute but one agreement. Either Party’s delivery of an executed counterpart
signature page by facsimile (or electronic .pdf format transmission) is as
effective as executing and delivering this Amendment in the presence of the
other Party. No Party shall be bound until such time as all of the Parties have
executed counterparts of this Amendment.

(f) This Amendment is solely for the benefit of the Parties and should not be
deemed to confer upon third parties any remedy, claim, liability, reimbursement,
cause of action or other right in excess of those existing without reference to
this Amendment.

(g) The invalidity or unenforceability of any term or provision of this
Amendment in any situation or jurisdiction shall not affect the validity or
enforceability of the other terms or provisions hereof or the validity or
enforceability of the offending term or provision in any other situation or in
any other jurisdiction and the remaining terms and provisions shall remain in
full force and effect, unless doing so would result in an interpretation of this
Amendment that is manifestly unjust.

[Signatures of the Parties follow on the next page.]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have duly executed this Agreement as of
the date first written above.

 

TESORO LOGISTICS GP, LLC     TESORO LOGISTICS OPERATIONS LLC By:   /s/ Phillip
M. Anderson     By:   /s/ Phillip M. Anderson

Name:

 

Phillip M. Anderson

    Name:   Phillip M. Anderson

Title:

 

President

    Title:   President

TESORO HIGH PLAINS PIPELINE COMPANY LLC

    TESORO LOGISTICS PIPELINES LLC By:   /s/ Phillip M. Anderson     By:   /s/
Phillip M. Anderson

Name:

 

Phillip M. Anderson

    Name:   Phillip M. Anderson

Title:

 

President

    Title:   President

TESORO ALASKA PIPELINE COMPANY LLC

    TESORO LOGISTICS NORTHWEST PIPELINE LLC By:   /s/ Phillip M. Anderson    
By:   /s/ Phillip M. Anderson

Name:

 

Phillip M. Anderson

    Name:   Phillip M. Anderson

Title:

 

President

    Title:   President

QEP FIELD SERVICES, LLC

    QEP MIDSTREAM PARTNERS GP, LLC By:   /s/ Phillip M. Anderson     By:   /s/
Phillip M. Anderson

Name:

 

Phillip M. Anderson

    Name:   Phillip M. Anderson

Title:

 

President

    Title:   President QEP MIDSTREAM PARTNERS OPERATING, LLC     QEPM GATHERING
I, LLC By:   /s/ Phillip M. Anderson     By:   /s/ Phillip M. Anderson

Name:

 

Phillip M. Anderson

    Name:   Phillip M. Anderson

Title:

 

President

    Title:   President

Signature Page to Amendment No. 1 to Secondment Agreement



--------------------------------------------------------------------------------

GREEN RIVER PROCESSING, LLC     RENDEZVOUS PIPELINE COMPANY, LLC By:  

/s/ Phillip M. Anderson

    By:  

/s/ Phillip M. Anderson

Name:   Phillip M. Anderson     Name:   Phillip M. Anderson Title:   President  
  Title:   President

 

Signature Page to Amendment No. 1 to Secondment Agreement



--------------------------------------------------------------------------------

TESORO REFINING & MARKETING COMPANY LLC     TESORO COMPANIES, INC. By:   /s/
Keith M. Casey     By:   /s/ Keith M. Casey

Name:

 

Keith M. Casey

    Name:   Keith M. Casey

Title:

 

Executive Vice President, Operations

    Title:   Executive Vice President, Operations TESORO ALASKA COMPANY LLC    
By:   /s/ Keith M. Casey      

Name:

 

Keith M. Casey

     

Title:

 

Executive Vice President, Operations

     

 

Signature Page to Amendment No. 1 to Secondment Agreement